Exhibit The following is a summary of amendments to the Ford Motor Company Savings and Stock Investment Plan for Salaried Employees, dated December 11, 2006: · The following additional events satisfy the safe harbor for a hardship distribution effective for plan years beginning January 1, 2006. ° Funeral expenses for the employee's deceased parent, spouse, children or dependents; and ° Expenses for the repair of damage to the employee's principal residence that qualify for the casualty loss deduction.
